Citation Nr: 1234599	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-29 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as intestinal flu.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1972 and from December 1975 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in part, denied service connection for the claimed disabilities.

This case was previously remanded by the Board in September 2009 to afford the Veteran a Travel Board hearing.  The Veteran subsequently testified before the undersigned Veterans Law Judge at a Travel Board hearing in April 2010.  A copy of the hearing transcript has been associated with the claims file.  The claims were remanded in July 2010.

In August 2011, the Board again remanded the issue of service connection for a gastrointestinal disorder for additional development.  That development has been completed, and the case returns to the Board of further review.

The Board also denied service connection for left hip, left knee, and low back disabilities in the August 2011 decision.  The Veteran's service treatment records had been reviewed by the RO when it adjudicated his claims, but were subsequently lost and were not available for review by the Board at the time of its August 2011 decision.  These records have since been located and associated with the claims file.  They contain findings relevant to the Veteran's left knee, and therefore the Board will reconsider that claim on a direct basis.  See 38 C.F.R. § 3.156(c) (2011).  However, these records contain no additional information pertinent to the Veteran's left hip and low back claims, and therefore they will not be reconsidered.


The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran has experienced intermittent, recurrent gastroenteritis since service.


CONCLUSION OF LAW

Recurrent gastroenteritis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Here, the Board is granting in full the claim for service connection for a gastrointestinal disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

B.  Evidence

The Veteran underwent examinations in March 1969, May 1972, December 1974, and August 1977.  No relevant abnormalities were noted.  However, in November 1978, the Veteran was seen for complaints of diarrhea.  He was diagnosed with gastroenteritis.  In March 1980, he was seen for additional complaints.  Notably, he denied any diarrhea or vomiting, but was diagnosed with stomach flu.  In August 1980, he complained of nausea, diarrhea, and vomiting, and the treating physician sought to rule out gastroenteritis.  In January 1981, the Veteran again complained of nausea, diarrhea, and vomiting, and was diagnosed with gastroenteritis.  An October 1981 separation examination was normal.

The Veteran underwent a VA general examination in January 1982.  He had no complaints related to his digestive system, and no abnormal findings were recorded.

In a February 2004 statement, the Veteran reported that his intestinal flu started while he was stationed in Germany.  His symptoms included stomach cramps, diarrhea, loss of appetite, and occasional vomiting.  He had been told by a German doctor that he had a stomach virus due to eating with unclean utensils.  Since that time, he had experienced those same symptoms 1 to 3 times per year.

The Veteran submitted several lay statements in support of his claim.  A July 2004 statement from a service comrade stated that the Veteran contracted a stomach virus which lasted the entire time he was in Germany.  An August 2004 statement from the Veteran's friend stated that the Veteran experienced an annual stomach virus, which caused him to miss several hunting activities.  An August 2004 statement from the Veteran's wife also stated that the Veteran had experienced a stomach virus each year they were married since September 1974.  These episodes lasted 5 to 7 days each time.

The Veteran testified at a Travel Board hearing in April 2010.  With respect to his stomach condition, he again reported told by a German doctor that he had a stomach virus due to eating with unclean utensils.  He was told that this was something that would be with him for most of his life.  He experienced symptoms 2 or 3 times per year.  However, those symptoms had decreased within the last 4 or 5 years.

The Veteran was afforded a VA examination in August 2010.  He reported intermittent episodes of abdominal pain with diarrhea which began in service in 1969.  He stated that he was seen with recurrent symptoms in service, and that those symptoms had been intermittent but persistent since service.  His last episode was in November 2009.  He denied any current symptoms.  Based on a history provided by the Veteran and a physical examination, the examiner diagnosed recurrent gastroenteritis.  She deferred on an opinion until the Veteran's records were made available.

A supplemental opinion was obtained in August 2010.  The examiner was unable to review the Veteran's service treatment records, but noted prior references to stomach complaints in service made by the RO at the time the Veteran's records were available.  The examiner concluded that the Veteran did not have a current gastrointestinal condition.  His treatment in service was for acute conditions which should have resolved, and the separation examination was normal.  The Veteran also reported that his last episode was in November 2009, and there was no evidence of a current condition.

C.  Analysis

Based on the evidence of record, the Board finds that service connection for recurrent gastroenteritis is warranted.

Service treatment records reflect numerous complaints of nausea, diarrhea, and vomiting in service.  The Veteran was diagnosed with gastroenteritis.  During the August 2010 VA examination, he was diagnosed with recurrent gastroenteritis.  The Board notes that after a review of the available records, the August 2010 examiner concluded in August 2011 that the Veteran did not have a current gastrointestinal condition.  It is not entirely clear from the August 2011 opinion why the previous diagnosis of recurrent gastroenteritis was no longer applicable.  However, resolving all doubts in the Veteran's favor, the Board finds that a current diagnosis of recurrent gastroenteritis has been established.

In establishing a link between the Veteran's current condition and his complaints in service, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential U.S. Court of Appeals for Veterans Claims (Court) decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Veteran and other lay witnesses of record are not competent to attribute the Veteran's symptoms to a specific disorder such as gastroenteritis.  Jandreau at 1377, Note 4 (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  However, the Board acknowledges that they are competent to provide evidence of their own experiences and observations, including observations regarding symptoms such as nausea, vomiting, and diarrhea.  Moreover, the Board finds them to be credible in their claims that the Veteran had ongoing symptoms since his discharge from service.  Therefore, the Board finds that the evidence of record competently and credibly establishes a continuity of symptomatology of the Veteran's intermittent gastrointestinal symptoms.

As noted above, however, establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d at 1167; see Caluza v. Brown, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In this case, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, supra; see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  However, even where a veteran has asserted continuity of symptomatology since service, the Court has held that he or she is not necessarily competent to establish a link between the continuous symptomatology and a current underlying condition.  See McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001).  

In this case, however, the Veteran was diagnosed in service with gastroenteritis, and the lay evidence establishes continuous symptomatology since discharge.  The Veteran's symptoms were diagnosed as recurrent gastroenteritis in August 2010.  Therefore, the evidence establishes that the Veteran was diagnosed with gastroenteritis in service which has persisted since that time.  Jandreau at 1377 (lay testimony is competent to establish a diagnosis where the layperson describes symptoms that support a later diagnosis by a medical professional).  For these reasons, service connection for recurrent gastroenteritis is warranted.


ORDER

Service connection for recurrent gastroenteritis is granted, subject to the laws and regulations governing the award of monetary benefits.



REMAND

With respect to the Veteran's claim for service connection for a left knee condition, the Board finds that additional development is warranted.

First, as noted above, the Veteran's service treatment records were recently associated with the claims file.  Examinations in March 1969 and May 1972 were negative for any left knee abnormalities.  In August 1972, the Veteran reported that an engine support dropped on his left knee.  X-rays were negative.  He was treated with an Ace bandage and heat.  

During the Veteran's second period of service, he underwent an enlistment examination in December 1974, an additional examination in August 1977, and a separation examination in October 1981.  No relevant abnormalities were noted.

The Veteran was afforded a VA examination in August 2010.  The examiner diagnosed early patellofemoral arthritis, but concluded it was less likely than not related to service.  The Veteran's service treatment records were not available for review by the examiner.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner did not comment on the Veteran's left knee injury in service.  Therefore, on remand, a supplemental opinion should be obtained to address this service injury and its relationship, if any, to the Veteran's current condition.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the August 2010 VA joints examination.  After a review of the claims folder, the examiner should opine, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current patellofemoral arthritis is etiologically related to service, to include a documented knee injury in August 1972.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the August 2010 VA examiner is not available, then the claims file should be forwarded to another appropriate examiner, who should comply with the instructions above.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


